Title: To John Adams from Rev. John Disney, 14 February 1811
From: Disney, Rev. John
To: Adams, John



Dear Sir
The Hyde near Ingatestone. Febry 14. 1811.

I was much flattered by the receipt of your letter by Mr. Harris, which he delivered to me here on his arrival on the 2d, inst: to spend a few days at the Hyde. Your testimony would have made me hesitate question my own judgment, if I had formed any opinion contrary to your’s respecting that gentleman. But the truth is, our interview abundantly confirmed every credential he brought with him, and I parted from him with very sensible regret. The circumstance of his assisting me in divine service in my family on the sunday has eventually brought forth an excellent sermon, and preserved a memorial of his visit, and of our mutual satisfaction in each other.
I give you many thanks for your “Discourses on Davila,” which I shall cloath in the garb of your “Defence of the constitutions of America,” which you very obligingly gave me when you were in England. I thank you also for Mr. J. Q Adams’s “Lectures on rhetoric & oratory,” which I shall place in close company with the others, and from what little I have read of them, shall expect both information & pleasure.
To bear the loss of friends is the  price we ourselves pay for living, and it is a heavy one to every affectionate mind. To recapitulate the dead among your friends in America & Europe must exhibit an interesting & afflicting scene of mortality. For, what you have familiarly & personally witnessed, is now become History,— and History in which you have had your full share.
I must request you to present my best respects to Mrs. Adams, whose fine understanding & amiable manners I remember; and whose letters, in a certain little memoir, do her so much honor.
Europe is eventful in portentous wonders almost every day we live. I wish America may preserve her neutrality for the sake of humanity & sound policy. As for this island, it will be ruined from the total dereliction from principle which now stalks abroad unblushingly & insultingly.
I am, my dear Sir, / with great regard, / Your affectionate friend & humble servt.
John Disney.